

Exhibit 10.24


Mutual Separation Agreement and General Release
Dated as of October 26, 2017




Jeff Weiser
[***********]
[***********]


Dear Jeff,


When signed below in the places indicated, the following shall constitute an
agreement (the “Agreement”) between you (“you” or “Employee”) and Shutterstock,
Inc. (“Shutterstock” or “Company”).


1.
Your employment as an “at-will employee” of Shutterstock will terminate at the
close of business on November 9, 2017 (“Effective Termination Date”).



a.
You will be paid your current salary through the close of business on the
Effective Termination Date;



b.
You will be paid for unused paid time off days accrued through the Effective
Termination Date in accordance with Company policy;



c.
Upon termination, your rights in respect of any stock options and restricted
stock units (“RSUs”) granted to you shall be controlled by the Restricted Stock
Unit Award Agreement and Shutterstock’s 2012 Omnibus Equity Incentive Plan
unless otherwise specified below.



2.
The Company wishes to settle any claims that you may or could assert in
connection with your employment with, or termination from Shutterstock.
Accordingly, notwithstanding the termination of your employment with
Shutterstock, subject to the timely execution and delivery (and not revoking)
hereof and in consideration of the agreements contained herein:



You will be entitled to the amounts and benefits set forth in the applicable
provisions of Section 6 of your Employment Agreement with the Company, dated
April 15, 2016 in the form and at the time set forth therein.


3.
If this Agreement does not become effective and irrevocable within thirty (30)
of the Effective Termination Date, you will not be entitled to any of the
severance benefits set forth under this Section 2.

4.
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act (the “OWBPA”), 29 U.S.C. sec. 626(f).



Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------






a.
You acknowledge and agree that (i) you have read and understand the terms of
this Agreement; (ii) you are advised to consult with an attorney before
executing this Agreement, and you have been represented by legal counsel in
connection with the signing of this Agreement or you have waived your right to
such representation; (iii) you understand that the Company hereby gives you a
period of twenty-one (21) days to review and consider this Agreement before
signing it. You further understand that you may use as much of this twenty-one
(21) day period as you wish prior to signing. However, if you fail to sign this
Agreement before the twenty-one (21) day period expires, this Agreement will
terminate automatically and you will have no rights hereunder or under any
equity agreement with Shutterstock. Changes to this Agreement, material or
otherwise, will not extend the aforementioned twenty-one (21) day period. You
also agree and acknowledge that the consideration provided to you under this
Agreement is in addition to anything of value to which you are already entitled.



b.
You may revoke this Agreement for a period of seven (7) days following the day
you sign same (the “Revocation Period”). Any revocation must be submitted, in
writing, to Shutterstock, Inc. 350 Fifth Avenue, 21st Floor, New York, New York
10118 Attention: General Counsel, and must state, “I hereby revoke my acceptance
of my Mutual Separation Agreement and General Release Agreement”. This Agreement
shall not become effective or enforceable until the expiration of the Revocation
Period (the “Effective Date”). If the last day of the Revocation Period is a
Saturday, Sunday or legal holiday recognized by the State of New York, then the
Revocation Period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. If you revoke this Agreement, it shall not be
effective or enforceable, and you will not receive the benefits described in
Paragraph 2.



c.
Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that you may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) that arise after the execution of this Agreement. In
addition, this Agreement does not prohibit you from challenging the validity of
this Agreement’s waiver and release of claims under the ADEA or the OWBPA or
commencing an action or preceding to enforce this Agreement.



5.
Except as expressly set forth in this Agreement, you shall not be entitled to
any other compensation, including but not limited to salary, front pay, back
pay, vacation pay, severance, commissions or bonuses from Shutterstock with
respect to your employment with or termination from Shutterstock.



6.
Under separate cover, you will receive notice of your rights, if any, to
continue your medical benefits pursuant to COBRA.



Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




7.



a.
For and in consideration of the payments and benefits enumerated in Paragraph 2,
and for other valuable consideration to be provided to you pursuant to this
Agreement, the receipt and sufficiency of which you hereby acknowledge, provided
that the “Releasees” (as said term is hereinafter defined), do not breach the
material terms of this Mutual Separation Agreement and General Release, you, for
yourself, your heirs, executors, administrators, trustees, legal
representatives, successors and assigns (collectively referred to as
“Releasors”), hereby forever release and discharge Shutterstock and any of its
employees, officers, shareholders, investors, subsidiaries, joint ventures,
affiliates, divisions, employee benefit and/or pension plans or funds,
successors and assigns and any of their past, present or future directors,
officers, attorneys, agents, trustees, administrators, employees, or assigns
(whether acting as agents or in their individual capacities) (collectively
referred to as “Releasees”), from any and all claims, demands, causes of action,
contracts, suits, proceedings, debts, damages and liabilities, in law or equity,
known or unknown, whether asserted or not, arising out of or relating to your
employment by or performance of services for Shutterstock or the termination of
such employment or services, including without limitation any claims relating to
a wrongful, premature or discriminatory termination of your employment and/or
any and all claims under any and all federal, state or local laws including, but
not limited to the fair employment practice laws of all jurisdictions, states,
municipalities and localities, including, but not limited to Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights
Act of 1991, the Older Workers Benefit Protection Act, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. §1211 et seq., the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Immigration Reform and Control Act of
1986, the Civil Rights Act of 1866, 42 U.S.C. §1982, the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993, the
Genetic Information Non-Discrimination Act of 2008; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., the New York Executive
Law, Article 15, §290 et seq., the New York State Labor Law, the New York City
Human Rights law; all as amended; and any claims relating to rights under
federal, state or local laws prohibiting discrimination on the basis of race,
color, creed, ancestry, national origin, age, sex, or other basis prohibited by
law, and any other applicable federal, state or local laws or regulations. You
expressly waive any and all entitlement you have now, to any relief, such as
back pay (to the exclusion of any references in this Agreement), front pay,
reinstatement, compensatory damages, punitive damages, as well as all claims,
demands, causes of action, and liabilities of any kind whatsoever (upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise including but not limited to tortious conduct),
whether known or unknown, by reason of any act, omission, transaction or
occurrence which Releasors ever had, now have or hereafter can, shall or may
have arising out of your employment with Shutterstock against the Releasees up
to and including the Effective Date of this Agreement arising out of your
employment with the Company.



Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




Notwithstanding the foregoing, you will not release or discharge the Releasees
from any of Shutterstock’s obligations to you under or pursuant to (1) Section 1
and/or 2 of this Agreement, (2) any tax and/or non-tax qualified pension plan of
Shutterstock, (3) unpaid compensation, (4) any indemnification or equity-related
rights or (5) any other written agreement that you entered into with
Shutterstock on or after June 13, 2016.


b.
You understand and agree that this is a full and general release covering all
unknown, undisclosed and unanticipated losses, wrongs, injuries, debts, claims
or damages to you which may have arisen, or may arise from any act or omission
prior to the date of the complete execution of this Agreement, including,
without limitation, any claim arising out of or related, directly or indirectly,
to your employment, compensation or termination of employment, as well as those
losses, wrongs, injuries, debts, claims or damages now known or disclosed which
may arise as a result of any act or omission as described above.



8.
You agree that your employment with the Company will end on the Effective
Termination Date. You further acknowledge that no representations have been made
to you by the Company (other than in this Agreement) about the benefits that the
Company might or might not offer in the future. In the event that you apply for
employment with Shutterstock, and/or any of its affiliates and/or subsidiaries,
at any time in the future, and your application is rejected, you hereby agree
that you shall make no claim of any nature whatsoever against Shutterstock or
any of its affiliates arising out of such rejection, including without
limitation, a claim of retaliatory rejection.

 
9.
You agree that by the Effective Termination Date, or as soon thereafter as
possible, you will return to the Company all Company credit cards, files,
memoranda, documents, records and copies of the foregoing, keys, all storage
media containing Company information and any other property of the Company or
its affiliates in your possession. You represent and warrant that as of the
Effective Termination Date, or as soon thereafter as possible, you will have, to
the best of your knowledge, deleted all files, memoranda, documents and/or
records containing Company information from any computer or storage device which
you have utilized which is not located on Company premises. The Company
acknowledges and agrees that you may retain any documents in your possession
concerning employee benefits and/or compensation. You further agree not to
disclose, nor use for your benefit or the benefit of any other person or entity,
any information received in connection with the Company or its affiliates which
is confidential or proprietary and (i) which has not been disclosed publicly by
the Company, (ii) which is otherwise not a matter of public knowledge or (iii)
which is a matter of public knowledge but you know or have reason to know that
such information became a matter of public knowledge through an unauthorized
disclosure. You further understand and acknowledge that (x) you continue to be
bound by the Shutterstock Inc. Employee Non-Disclosure, Non-Compete and
Non-Solicitation Agreement executed by you on May 10, 2017 (the “Employee
Agreement”) and (y) Exhibit A attached hereto sets forth a list of entities that
are “competitors” of the Company for purposes of your obligations under the
section of the Employee Agreement entitled “Post-Employment



Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




Noncompetition Agreement.” For purposes of clarity, Exhibit A attached hereto is
intended to be illustrative and not exhaustive, and the Company retains the
right to determine, in its sole discretion, whether any new employer of yours is
deemed a “competitor” for purposes of the Employee Agreement.


10.
In addition to the non-solicitation obligations set forth in Section 10 of the
Employee Agreement, For a period of one (1) year following the Effective
Termination Date hereof, you shall not, without the prior written consent of the
Company’s Director, People/Human Resources Department: (a) directly or
indirectly solicit or employ (or encourage any company or business organization
in which you are an officer, manager, employee, partner, director, consultant or
member, to solicit or employ) or (b) refer to any employee search firms, any
person who was employed by the Company on the Effective Termination Date.



11.





a.
Unless otherwise agreed to in a separate writing signed by you and Company, you
promise not to discuss or disclose the terms of your separation from the Company
or the amount or nature of the benefits paid to you under this Agreement to any
person other than your family members and your attorney and/or financial
advisor, should one be consulted, provided that those to whom you may make such
disclosure agree to keep said information confidential and not disclose it to
others. Notwithstanding the foregoing, in the event the Company publicly
discloses the terms of your separation in any filing with the Securities and
Exchange Commission, then you shall be authorized to discuss such terms exactly
as they have been disclosed by the Company without breaching this Section 11(a).
For a period of seven (7) years, you shall not disparage or make any statement
which might adversely affect the reputation of any Releasee.  For the purpose of
this Paragraph, the term “disparage” shall include, without limitation, any
statement impugning the reputation or integrity of a Releasee, accusing the
aforesaid individual or entity of acting in violation of any law or governmental
regulation or of condoning any such action, or otherwise acting in an
unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner.  In addition, the term “disparage” shall include any comments or
communications you make to any person regarding personal, intimate, or
confidential matters relating any Releasee, and/or any comment or communication,
which might have the effect of embarrassing a Releasee in any manner. Nothing
herein shall prevent you from including your employment with Shutterstock on
your resume.



b.
The Human Resources/People Department will reply to all requests for a reference
directed to it regarding your employment. The response to such request shall be
limited to a statement of the dates of your employment and your position with
the Company, or words to that effect and if requested by you, verification of
your salary.





Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




12.
You represent, warrant and agree that you have not filed any lawsuits or
arbitrations against Releasees, or filed or caused to be filed any claims,
charges or complaints against the Releasee, in any administrative, judicial,
arbitral or other forum, including any charges or complaints against the
Releasees with any international, federal, state or local agency charged with
the enforcement of any law or any self-regulatory organization. Except as set
forth on Exhibit B attached hereto, you are not aware of any factual or legal
basis for any legitimate claim that the Company is in violation of any
whistleblower, corporate compliance, or other regulatory obligation of the
Company under international, federal, state or local law, rule or the Company
policy. 



13.
Upon service on you, or anyone acting on your behalf, of any subpoena, order,
directive or other legal process requiring you to provide any information
pertaining to the Company or its affiliates, or to engage in conduct encompassed
within paragraphs 9 or 11(a) of this Agreement, you or your attorney shall
promptly notify the Company of such service and of the content of any testimony
or information to be provided pursuant to such subpoena, order, directive or
other legal process and as soon as reasonably practicable, unless prohibited by
applicable law, send to the undersigned representative of the Company via
overnight delivery (at the Company’ s expense) a copy of the documents that have
been served upon you. Provided, however, that if you are requested to respond to
an inquiry or provide testimony by or before any federal, state or local
administrative or regulatory agency or authority about this Agreement or its
underlying facts and circumstances, you (or your attorney) should fulfill your
obligation to the Company, as set forth in this paragraph, only after you have
responded to the inquiry or provided the testimony sought and only as required
by applicable law.



14.
Nothing in this Agreement, including, but not limited to, paragraphs 7(a), 9, 11
(a), 12, 13, 16 or 23, shall prohibit or restrict you (or your attorney) from
filing a charge, testifying, assisting, or participating in any manner in an
investigation, hearing or proceeding; responding to any inquiry; or otherwise
communicating with, any administrative or regulatory agency or authority,
including, but not limited to, the Equal Employment Opportunity Commission
(EEOC) and the National Labor Relations Board (NLRB). To the extent any
lawsuits, arbitrations, claims, charges or complaints are filed against the
Company in any administrative, judicial, arbitral or other forum, including any
charges or complaints against the Company with any international, federal, state
or local agency by a third party or otherwise, you expressly waive any claim to
any form of monetary or other damages, or any other form of recovery or relief
in connection with any such proceeding. In the event of any litigation or
arbitration asserting that you broke any of your promises set forth in
Paragraphs 9, 10 or 11(a) of this Agreement, the prevailing party shall be
entitled to recover all of its reasonable costs and attorneys’ fees.
Notwithstanding the foregoing, if you break any of your promises set forth in
Paragraphs 9, 10 or 11(a) of this Agreement, you shall also repay to the Company
the entire monetary consideration you received pursuant to Paragraph 2 above.





Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




15.
The parties agree that this Agreement shall not constitute or operate as an
acknowledgment or admission of any kind by Shutterstock that it has violated any
federal, state, local or municipal statute, regulation or common law, or
breached any other legal obligation or duty it has or ever had to you. In
addition, you acknowledge that you have disclosed to the Company any information
you have concerning any conduct involving the Company, or any of its employees
that you have any reason to believe may be unlawful.



16.
You agree to cooperate fully in any investigation the Company undertakes into
matters occurring during your employment with the Company. Additionally, you
agree that when requested by the Company or third parties with the Company’s
consent (“Designated Third Parties”), you will promptly and fully respond to all
inquiries from the Company, Designated Third Parties and its/their
representatives concerning matters relating to the Company including but not
limited to any claims or lawsuits by or against the Company or any third
parties. Furthermore, you agree to testify in matters related to the Company
when requested by the Company or Designated Third Parties and, for all matters
which are not adverse to the Employee, the Company shall reimburse your
reasonable expenses incident to such cooperation and provide counsel at
Company’s sole expense on your behalf. In the event that you would prefer to
have your own counsel, you may do so at your own cost and expense. In the event
the Company requires your cooperation, the Company agrees to pay you for all
time you devote to such cooperation at a rate not less than the pro-rated hourly
rate of your annual compensation at the Effective Termination Date, plus
reasonable travel and expenses.



17.
By executing this Agreement, you affirm that you are competent and understand
and accept the nature, terms and scope of this Agreement as fully resolving
totally all differences and disputes between you and Shutterstock, except for
the rights that are preserved herein. Moreover, you acknowledge that by signing
your name below you have read, understand and accept each of the terms of this
Agreement, that you have had sufficient opportunity to review it, to consult
with an attorney or other advisor (at your own expense), and have done so to the
extent that you deem appropriate.



18.
Except for the Employee Agreement and any indemnification or equity-related
agreement you entered into with the Company, and any other written agreement you
entered into with the Company on or after June 13, 2016, which shall remain in
full force and effect, this is the entire Agreement between you and the Company.
This Agreement may not be modified or canceled in any manner except by a writing
signed by both you and an authorized Company official. You acknowledge that the
Company has made no promises or representations to you other than those in this
Agreement. It is not necessary that the Company sign this Agreement for it to
become binding upon you.



19.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of laws. The
parties agree to the exclusive jurisdiction and venue of the Supreme Court of
the State of New York for New York County and/



Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




or the United States District Court for the Southern District of New York for
the resolution of all disputes arising under this Agreement. Finally, to the
extent permissible under applicable law, you hereby agree to waive your right to
a jury trial in connection with any claim you may have against the Company.


20.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The signatures of any party to a counterpart shall be deemed to
be a signature to, and may be appended to, any other counterpart. Executed
originals transmitted electronically as PDF files (or their equivalent) shall
have the same force and effect as signed originals.

21.
YOU ACKNOWLEDGE THAT YOU HAVE CAREFULY READ THIS AGREEMENT AND RELEASE,
UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL,
WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.
YOU FURTHER ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE
COMPANY NOR ANY REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR
PROMISES TO YOU. YOU FURTHER ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN AN OPPORTUNITY
TO CONSULT WITH COUNSEL OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT. YOU
UNDERSTAND THAT WHETHER OR NOT YOU DO SO IS YOUR DECISION.



22.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.



If the terms of this Agreement are acceptable to you, please sign both original
copies and return them to Shutterstock Inc., Director, Human Resources, 350
Fifth Avenue, 21st Floor, New York, NY 10118 for countersignature. Once we have
countersigned the Agreement we will send you a fully executed copy.


You must sign and return this Agreement to Shutterstock Inc., Director, Human
Resources/People Department, 350 Fifth Avenue, 21st Floor, New York, NY 10118 no
later than the close of business on the twenty-first (21st) day following your
receipt of this Mutual Separation Agreement and General Release or irrevocably
lose the right to receive the consideration detailed herein. You received the
Agreement on October 26, 2017. Once we have countersigned the Agreement we will
send you a fully executed copy.










Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------




Sincerely,


Shutterstock, Inc.


By: /s/ Steven Berns                    11/17/17        
Steven Berns                     Date    
    
Read, Agreed to and Accepted:


/s/ Jeff Weiser                    11/15/17        
Jeff Weiser                        Date




Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------






EXHIBIT A
Illustrative List of Company Competitors


(see attached)






Initials: /s/ JW
Date: 11/15/17





--------------------------------------------------------------------------------













Initials: /s/ JW
Date: 11/15/17



